Title: From George Washington to Brigadier General Edward Hand, 21 October 1778
From: Washington, George
To: Hand, Edward


          
            Sir
            Head Quarters Fredericksbg 21st October 1778
          
          I am favd with yours by Genl Clinton. I have furnished Genl Schuyler with the Resolve of Congress directing the Expedition to Chemung, and desired him in conjunction with Governor Clinton and yourself to take the matter fully into consideration, that if thought practicable at this season of the Year it may be undertaken, if not, that I may stand justifiable to Congress for laying it aside.
          You have in my opinion put the present supply of the inhabitants of the German Flats upon the proper footing, I will lay their distressed situation before Congress and if they approve of their being supplied at public expence, it may be continued untill they can settle themselves again and procure the means of livelyhood. I am &c.
        